DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment presented with the After Final Consideration Program Request filed on 01/03/2022 has been entered. Applicant’s amendment to the independent claims 1 and 14 have overcome the 35 USC § 103 obviousness rejection previously presented in the Final Office Action filed 12/17/2021.
Claim status
Claims 1 – 22 remain pending
Claims 1 and 14 are amended
In view of the amendment filed on 01/03/2022, the following is an Examiner’s statement for the reasons for allowance.

Examiner's Amendment 
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
attorney Jordan Pringle on 01/18/2022. 
Claim 17 is amended as follows:  
“The method of claim 14, wherein a flow rate of the first fluid through the nozzle has a range from about 0.5 mL/min to about 30 mL/min.” 

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record is represented by Cao (CN10231989B), Gleeson (US PGPub. 2013/0161848 A1) and Johnson et al. (US Pat. 8,778,181). 
The teachings, suggestions or motivations of the prior art of record – taken alone or in combination – does not anticipate, nor render obvious a nozzle assembly and a method of using said nozzle, comprising a vessel defining a pressurizable chamber, wherein the vessel includes a nozzle positioned within the pressurizable chamber and a sonic energy source positioned distal to the outlet aperture of the nozzle, wherein a longitudinal axis of the nozzle is aligned with a longitudinal axis of the inlet in a first position, and wherein the nozzle is adjustable to alter an angle between the longitudinal axis of the inlet and a the longitudinal axis of the nozzle from the first position to a second position; and wherein the sonic energy source is adjustable to alter a distance between the outlet aperture of the nozzle and the sonic energy source and an angle between the sonic energy source and the longitudinal axis of the nozzle.

Gleeson and Johnson fail to remedy for said deficiency in Cao’s disclosure. 
Therefore, a PHOSITA would not have been motivated to combine the teachings of Cao, Gleeson and Johnson, since the combination would not have teach, suggest, or motivate one of ordinary skill in the art of a nozzle assembly and a method of use said nozzle assembly encompassing all the claimed limitations as recited in amended claim 1 and amended claim 14. Consequently, claims 1 and 14 are found allowable over the prior art of record. Claims 2 – 13 and 15 - 22 are allowable as being dependent from allowable claims 1 and 14. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712